DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of group I (methods of treatment) and with traverse treatment of NAION in the reply filed on 29 Sept, 2021 is acknowledged.  The traversal is on the ground(s) that the claimed disorders all have a common mode of action, ischemic optical neuropathy.  This is not found persuasive because the cause of the ischemia is not the same in all of the disorders.
Applicants argue that there is a common etiology between the various disorders, but this argument assumes that any rejection will be based on preventing or mitigating ischemic optical neuropathy.  However, the Mayo Clinic web page on glaucoma (https://www.mayoclinic.org/diseases-conditions/glaucoma/symptoms-causes/syc-20372839, downloaded 28 Oct, 2021) states that the condition is a group of eye conditions that damage the optic nerve, often caused by abnormally high pressure in the eye.  Applicants have stated that the peptide will modulate optic pressure (p53, line 20); yet applicants explicitly claim treatment of disorders without elevated optic pressure (note claim 5).  A rejection based on reduction of optical pressure will not cover such disorders.  In other words, while applicants have shown that the disorders have a common feature, they have not demonstrated that the disorders are so closely related that a treatment that is obvious for one will be obvious for all.
The requirement is still deemed proper and is therefore made FINAL.

Applicants have elected treatment of NAION.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 2, 4, and 21 were examined and claims 1, 3, 5, 7-10, 12-20, and 22 have been withdrawn from consideration.

Claims Status
Claims 1-5, 7-10, and 12-22 are pending.
Claims 4, 12, 14, and 15 have been amended.
Claims 18-22 are new.
Claims 1, 3, 5, 7-10, 12-20, and 22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 Sept, 2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective 

Claims 2, 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al (Eye Brain (2017) 9 p23-28) in view of Duarte et al (WO 2017068388) and Husain et al (Curr. Pharm. Des. (2012) 18 p5919-5926).  Please note that Duarte et al is in Portuguese.  A machine language translation of this document was used for this rejection, and references to locations in the reference refer to the machine translation, rather than the original document.

	Barry et al discuss nonarteritic anterior ischemic optic neuropathy (NAION, applicant’s elected species)(title), which occurs most frequently in Caucasians and people over 50 years of age (p23, 2nd paragraph), i.e. in humans.  This is the second most common optic neuropathy after glaucoma, caused by infarction of the short posterior ciliary arteries that supply the anterior portion of the optic nerve head (p23, 1st paragraph).  Neuroprotective agents are one of a number of therapies used to treat the disorder (p26, 1st column, 2nd paragraph, continues to 2nd column).
	The difference between this reference and the instant claims is that this reference does not discuss using PnPP-19 (SEQ ID 1) to treat the disorder.
	Duarte et al discuss treatment of pain with PnTx-19 (title), which is identical with PnPP-19 of the instant claims (p9, 3d column of instant specification).  Administration of inhibitors of the µ- and δ- opioid receptors and the cannabinoid receptor CB1 partially reversed the effect of the peptide, but not inhibitors of the k-opioid receptor or the cannabinoid receptor CB2 (3d page, 8th through 12th paragraphs).  This reference teaches the mechanism of action of the peptide of SEQ ID 1.
	Husain et al discuss non-analgesic effects of opioids in the retina (title).  Activation of δ- opioid receptors has been shown to be protective of ischemia-reperfusion injuries (p5919, 2nd column, 2nd paragraph).  δ- opioid receptor agonists are proposed as a class of drugs/agents to counteract loss of neuronal elements in the retina (p5923, 2nd column, 4th paragraph).  This reference teaches that δ- opioid receptor agonists are protective against ischemia-reperfusion injury in the eye.

	The references render obvious using the peptide of SEQ ID 1 to protect against the ischemic optical neuropathy of NAION, rendering obvious claims 2 and 4.
	Berry et al teach that this is a disorder found in humans, rendering obvious claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tomida et al (Br. J. Opthhalmol (2004) 88 p708-713) discusses the effects of cannabinoids and glaucoma (title).  These drugs reduce optical pressure through the CB1 receptor (p710, 2nd column, 5th paragraph).  Note that Duarte et al teaches that this receptor is activated by the peptide of SEQ ID 1.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658